Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 1935 Comm'r Dec. 11 (1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, filed on 1/17/2021,  has been entered.



Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, 10, and 20 are allowable over the prior art of record. Claims 2-6 and 9, 11-15 and 18-19 depend from claims 1 and 10 respectively are, therefore, allowed.

	Independent claims recite  the limitations of : extracting the data from some or all of the plurality of binarized images comprises: generating at least one sequence of candidate extraction results for each grouping of one or more connected components depicted within the region of interest; determining an optimal extraction result within each sequence of candidate components; comparing an estimated location of each respective one of the one or more connected components for which the identity was estimated with an expected location of the respective one of the one or more connected components; and
classifying some or all of the one or more connected components for which the identity was estimated based on image features.
. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JINGGE WU/        Primary Examiner, Art Unit 2663